Citation Nr: 0817671	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  00-23 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), anxiety, and depression.

2. Entitlement to an increased rating for acne vulgaris of 
the face, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) at the Cleveland, Ohio Regional Office (RO).  
The claims file has been transferred to the New Orleans, 
Louisiana RO.

The Board remanded the case in February 1997 and September 
1998 for additional development of the record.  In March 
2003, the Board granted service connection for schizophrenia 
and delusional disorder; denied service connection for 
anxiety disorder, depression, PTSD, and a personality 
disorder; and denied an increased rating for acne vulgaris.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2004, the parties 
agreed on a Joint Motion for Partial Remand.  In July 2004, 
the Court vacated the Board's March 2003 decision in part 
with regard to the issues of service connection for anxiety 
disorder, depression, and PTSD, and an increased rating for 
acne vulgaris, and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.

Subsequently, the veteran submitted a statement in March 
2005, requesting that a videoconference hearing before a 
Member of the Board be scheduled.  In June 2005, the Board 
remanded this case for the veteran to be afforded the 
requested hearing.  This hearing was held before the 
undersigned in August 2005.  In March 2006, the Board 
remanded this case.  

The Board also notes that in the March 2003 Board decision, 
the RO was instructed to issue an SOC as to the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
per the Board's Remand portion of the decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, in the 
May 2003 rating decision that effectuated the Board's grant 
of service connection for schizophrenia with delusional 
disorder, the RO assigned a 70 percent disability rating for 
that disorder effective from July 20, 1992, and awarded a 
TDIU also effective from that date.  See also Rating Decision 
of October 1, 2004, awarding the veteran a 100 percent 
schedular evaluation for her service-connected psychiatric 
disorder, effective from May 13, 2004.  Thus, since the 
benefit sought on appeal as to the issue of entitlement to a 
TDIU has been granted, the issue is not before the Board on 
appeal.  


FINDINGS OF FACT

1.  The record does not reflect a diagnosis of PTSD, anxiety, 
or depression.  

2.  From August 16, 1994, to August 29, 2002, the veteran's 
acne vulgaris was manifested principally by acne vulgaris of 
the face without exudation, constant itching, extensive 
lesions, or marked disfigurement.

3. From August 30, 2002, the veteran's acne vulgaris was not 
manifested by involvement of 20 to 40 percent of the entire 
body, or by involvement of 20 to 40 percent of exposed areas 
affected, or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder characterized as PTSD, 
anxiety, and/or depression, was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f)) 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for acne vulgaris of the face have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.119, Diagnostic Codes 7800, 7806 (2002); 
Diagnostic Codes 7800, 7828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2001 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in October 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
personnel records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With regard to the increased rating claim, according to 
Vazquez-Flores, 22 Vet. App. 37 (2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the SOC and SSOC.  Further, an October 2002 
letter which specifically addressed rating criteria, the VCAA 
notice along with the SOC and SSOC provided additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the October 
2007 SSOC, the section entitled "Disability Rating," 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The October 2002 letter, SOC and SSOC were 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected skin disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the VCAA letter, October 2002 
letter, SOC, and SSOC, furnished the necessary additional 
notification to the claimant with regard to her claim.  In 
addition, the prior Board decision dated in March 2003, 
although vacated, provided additional notification.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The October 2007 SSOC also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman.


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to her through her senses, she does not have medical 
expertise.  See Layno.  Therefore, she cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The service connection issue does not involve a simple 
diagnosis.  See Jandreau.  The claimant is not competent to 
provide more than simple medical observations.  She is not 
competent to provide diagnoses in this case nor is she 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disabilities.  See Barr.  Thus, the 
veteran's lay assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that in September 1989, the 
veteran was seen for complaints of stomach pains that she 
reported got worse when things did not go well.  She was 
referred to the Mental Health Clinic for evaluation of 
depression.  She reported that she had difficulty with co-
workers and superiors.  She indicated that she believed that 
they did not want her and were trying to pass her over.  She 
reported being denied help and that she became frustrated and 
angry, especially when criticized for skills others had 
refused to teach her. Multiple family stressors, including 
the death of her father, were also noted.  The assessment was 
adjustment disorder with mixed emotional features, anger, 
anxiety and depression.  She attended stress management group 
counseling and was also seen in the mental health clinic 
between October 1989 and August 1990.  A February 1991 entry 
shows that she was seen for complaints of chest pain and it 
was noted that she had some problems at her job and was upset 
about her work situation.  The assessment was anxiety-
hyperventilation.  Entries dated between January 1991 and 
March 1991 indicated that she was seen at the mental health 
clinic.  On separation examination in April 1991, the 
psychiatric clinical evaluation was normal.

In July 1992, the veteran submitted a copy of a February 1991 
letter of complaint made by her regarding alleged abrasive 
and unprofessional conduct toward her by a superior.  In 
August 1994, the veteran submitted a copy of AF Form 1271, 
Social Complaints/Assistance, dated in August 1989.  It is 
indicated that the veteran reported having a personality 
conflict with her male supervisor and she complained of 
stress due to not being given adequate training and from 
being put down and yelled at by her supervisor and others in 
the section.

The veteran's personnel file was obtained following the March 
2006 Board remand.  Those files indicated that the veteran 
had been had been counseled on several occasions regarding 
the mishandling of classified information.  On one occasion, 
it was noted that the veteran left secret code unattended, 
intermixed with unclassified code, on her desk with no cover 
sheet or classified markings, and without advising any other 
office personnel that the sensitive documents were left 
unattended.  Another document reveals that the veteran's 
access to classified documents was withdrawn as a result of 
two instances for failing to control classified material.  
However, there is nothing within the veteran's record to 
suggest that she was the victim of a personal assault, 
harassment, or discrimination.  Rather, the record contains 
several instances of counseling reports to address her 
deficiencies with regard to her position.  

A November 1992 VA psychiatric examination included an 
impression of paranoia, rule out bipolar disorder and 
paranoid personality.  At that time, the veteran indicated 
that while she was in the military, there was discrimination, 
sexual harassment, peer pressure, and gossiping about her to 
get her out of the military.  She felt sexually harassed by a 
supervisor who was a general and her commander.  

VA outpatient and hospital treatment records show that the 
veteran was seen by the Psychology Service in October 1992 
and the diagnosis was rule out delusional disorder and 
schizophrenia, paranoid type.  An October to November 1992 VA 
discharge summary showed that the veteran presented with 
complaints of depression.  It was noted that she had 
difficulty obtaining employment since leaving military 
service and had minimal financial and family support.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  A November 1992 to August 1993 discharge summary 
shows that the veteran was admitted to the domiciliary for 
vocational rehabilitation and assistance with return to the 
community.  The diagnoses included adjustment disorder with 
mixed emotional features and depression.  A March 1993 
statement of a VA Mental Health Clinic coordinator indicated 
that the veteran was seen in July 1992 with signs of severe 
depression and did not return for follow-up.  A December 1995 
to January 1996 VA discharge summary shows a diagnosis of 
delusional disorder.  A February to March 1996 hospital 
summary noted a history of chronic schizophrenia and 
depression and the diagnosis was schizophrenia.

The veteran was afforded a VA psychiatric examination in 
March 1997.  At that time, the examiner noted that the 
veteran made an allegation of sexual harassment during 
service regarding someone in her chain of command.  He also 
noted her mental health treatment both inservice and post-
service.  The examiner indicated that currently, she had an 
unhappy mood and that she did not bring up any symptoms of 
anxiety during the interview.  He indicated that she did have 
symptomatology of PTSD, but continued to have underlying 
paranoid ideation and a likely psychotic process although in 
fairly good remission.  The only continued diagnosis was 
delusional disorder and rule out schizophrenia, paranoid 
type.  The examiner indicated that with regard to the 
adjustment disorder, the veteran evidently had had 
narcissistic personality traits for a long time, but it was 
his opinion that the paranoid process helped to explain what 
was going on with her in the Air Force.  It was noted that it 
was not to say that she could not have suffered from sexual 
harassment or other events in the service which helped to 
crystallize her beliefs.  It was concluded, therefore, that 
the onset date for delusional disorder could be as early as 
the fall of 1989, but certainly seemed to be present since 
the October 1992 hospitalization at the VA.  It was indicated 
that a review of the records was suggestive, but did not seem 
to be confirmatory, about the onset date.  The final 
diagnoses included delusional disorder and paranoid type 
schizophrenia, in fair remission without medications.

In June 1998, the veteran testified at a Board hearing.  She 
testified that she had a Top Secret clearance during service.  
However, she had problems with her captain who was her 
immediate supervisor.  Specifically, he sexually harassed 
her.  He made open advances toward her so the veteran 
indicated that she went to a female officer for assistance, 
but she retired out of the Air Force.  Her inservice 
performance was not up to par due to her treatment.  She was 
placed on "escort" duty and it was understood that she 
would provide sexual favors to high ranking officers.  
However, the veteran indicated that she resisted the advances 
of her commander.  She related that she did not give in to 
any sexual encounter.  

The veteran was afforded another VA examination in September 
1999.  At that time, the examiner indicated that the 
veteran's claims file was reviewed.  The examiner noted that 
during her training and active duty, it was documented that 
the veteran made allegations of sexual harassment.  The 
examiner also indicated that the records indicated that a 
general, involved in her chain of command, was relieved of 
his duties and reassigned subsequent to inappropriate 
behavior in relation to subordinates, but it was not clear if 
the veteran was directly involved with this reassignment.  
The examiner noted both the inservice and post-service 
psychiatric treatment.  Diagnostic testing showed that she 
was asymptomatic for depressive symptoms and personality 
testing suggested the presence of a personality disorder as 
well as the presence of a past history of paranoia.  The 
examiner concluded that, based on the psychological testing, 
clinical interview, and her self report, the veteran 
presented with a past history of schizophrenia and delusional 
disorder which were both in chemical remission and a past 
history of a personality disorder.  It was indicated that she 
did not present with any active psychotic symptomatology.  It 
was also noted that VA treatment records showed treatment for 
PTSD symptoms, but that a diagnosis of PTSD was never made.  

The examiner opined that it was likely that the psychiatric 
diagnosis with which the veteran has been labeled may have 
been legitimate, and in effect, the result of experience of 
sexual harassment and racial harassment she may have 
encountered during her cadet and active duty service years.  
The examiner commented that although she had not asserted 
that she was raped or forced to have sex, she strongly felt 
that the experiences and circumstance under which the veteran 
found herself were extremely difficult and resulted in 
difficulties during her active duty service and have 
continued to affect her subsequently.  The examiner concluded 
that in all likelihood, the veteran probably experienced a 
panic attack which probably followed an acute stress 
disorder, in which she presented symptoms similar to those of 
marked anxiety and distress and, with repeated exposure to 
uncomfortable situations, she may have experienced an 
exacerbation of her symptoms leading to mixed anxiety and 
depression.  It was concluded that the onset date for some of 
her anxiety, depression and delusional disorder could have 
been as early as 1989 and certainly became more formalized 
based upon her hospitalization at the Dayton VAMC.  The final 
diagnoses included schizophrenia, paranoid type, in chemical 
remission and delusional disorder, persecutory type, by 
history and in remission.

In July 2002, the veteran was seen for treatment of paranoid 
delusional disorder.  

In a March 2003 decision, the Board granted service 
connection for schizophrenia and delusional disorder.  The 
Board denied service connection for a personality disorder.  
The Board denied service connection for PTSD, anxiety, and 
depression.  However, that matter has been vacated by the 
Court and is currently before the Board at this time.  

The veteran was admitted into a VA facility in May 2004, on 
Order of Protective Custody, following a violent outburst 
after a motor vehicle accident.  VA inpatient reports from 
May 2004 confirm the veteran's diagnoses of delusional 
disorder, paranoid, and paranoid personality disorder.  
Several reports noted outbursts of anger and periods of 
delusion.  At times, the veteran would talk without stopping, 
and she would talk to herself.  One report stated that she 
refused food and medication.  The veteran believed that her 
community was trying to kill her, as evidenced by her car 
accident.  During this period, the veteran was confined to 
certain areas of the facility, her environmental stimuli were 
decreased, and her safety was of ultimate concern.  The 
records did not reflect a diagnosis of PTSD, anxiety, or 
depression.  

In August 2005, the veteran testified at a Board hearing 
before the undersigned.  At that time, the veteran indicated 
that she actually had PTSD and not schizophrenia.  She 
reported that she had been treated by VA for PTSD and 
depression.  She related that people were working against 
her.  She was sexually and verbally harassed during service.  
However, her accusations of abuse could not be proven.  

Thereafter, medical records were received from R.G.T., M.D., 
but they did not reflect a diagnosis of PTSD, anxiety or 
depression.  

The Board notes that a recommendation has been made that the 
veteran is not competent to handle her funds due to chronic 
mental illness.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98. If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that she did engage in combat, but that the alleged stressor 
is not combat related, then her lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborate her testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

In addition, 38 C.F.R. § 3.304(f)(3) states that for a PTSD 
claim based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor could 
include a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse, or episodes of depression.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence.  38 C.F.R. 
§ 3.304(f)(3).

Further, to warrant service connection for PTSD, 38 C.F.R. § 
3.304(f) provides that the diagnosis must conform to 38 
C.F.R. § 4.125(a), and follow the DSM-IV.  Moreover, the 
diagnosis of PTSD must be based on demonstrated combat status 
or on verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service. 

Here, the claimed diseases are PTSD, anxiety, and depression.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin, supra.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

A comprehensive review of the claims file shows that the 
veteran has schizophrenia, a delusional disorder, and a 
personality disorder.  Service connection has already been 
established for schizophrenia with delusional disorder.  
Service connection for a personality disorder was denied.  
None of those matters are before the Board at this time.  The 
veteran has not been diagnosed as having PTSD, anxiety, and 
depression.  

The veteran does not have a current diagnosis of PTSD, 
anxiety, or depression, which is a required element for 
service connection.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.304(f).

The veteran may truly believe that PTSD is the accurate 
diagnosis; however, she is not competent to make this medical 
assessment and has in fact been compensated for her diagnosed 
psychiatric disabilities, other than a personality disorder.  
Absent a current diagnosis, service connection is not 
warranted for PTSD, anxiety, and depression.  The veteran's 
current award of service connection for schizophrenia with 
delusional disorder already contemplates all the psychiatric 
symptomatology shown to be related to her military service.

A preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




Evaluation

The veteran has established service connection for acne 
vulgaris of the face.  It has been evaluated as 10 percent 
disabling.  The veteran submitted her claim for an increased 
rating for the service-connected skin condition in August 
1995.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
veteran may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  

Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  This 
case does not require a staged rating per Hart, as the 
evidence of record does not support a finding that the 
veteran's service-connected disability has undergone varying 
and distinct levels of severity throughout the appeal 
appellate period.

In a February 1993 rating decision, service connection was 
granted for acne vulgaris of the face and a non-compensable 
rating was assigned effective July 1992.  In a September 1998 
Board decision, it was determined that the veteran did not 
timely appeal that determination.  Rather, a claim for an 
increased rating was received in August 1994.  

In March 1995, the veteran was afforded a VA examination.  
Physical examination revealed acne all over the face with 
some post-inflammatory hyperpigmentation, macular post-
inflammatory hyperpigmented areas over the anterior and 
posterior trunk, arms, and legs, some of which were slightly 
nodular, some macular with post-inflammatory pigmentation.  
One new erythematous lesion over the left thigh was noted 
that was erythematous and there was evidence of stretch 
marks.  There were multiple stria over the upper thighs and 
buttocks.  The diagnoses were acne over the face; pruriogo 
nodularis scattered over the body with post-inflammatory 
hyperpigmentation in many of the lesions; papular urticaria 
localized on the left thigh; and multiple stria, flat and 
hyperpigmented over the upper thighs and buttocks.  

In a June 1995 rating decision, an increased rating of 10 
percent for acne vulgaris was granted effective August 1994, 
the date of claim.  The veteran appealed that rating.  

A March 1995 private medical report shows that the veteran 
had prurigo nodularis over the legs with post-inflammatory 
hyperpigmentation.  There was some papular comedonal type 
acne over her face.  A May 1995 entry noted that she was seen 
for comedonal superficial papular acne of her cheeks and 
face.  Prurigo nodularis type of post-inflammatory, 
hyperpigmented areas and hyperpigmented stria over the thighs 
was noted.

On VA examination in November 1999, the veteran reported a 
history of onset of acne of the face in 1989 which increased 
in severity and spread to the upper back, arms, chest and 
legs.  She indicated that she was currently not receiving 
treatment for the condition.  It was noted that there was 
some pruritis in the areas of involvement.  Physical 
examination revealed areas of post-inflammatory 
hyperpigmentation over the right and left face, right and 
left arm, anterior chest, upper back and anterior tibial 
areas.  It was indicated that the occasional lesion showed 
some crusting.  The diagnosis was history of acne with old 
areas of excoriation with post-inflammatory 
hyperpigmentation.

The veteran's acne vulgaris of the face was originally rated 
under Diagnostic Code 7806.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders.  This amendment was effective 
August 30, 2002.  See 67 Fed. Reg. 45,590 through 45,599 
(July 31, 2002).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
has been notified of the revisions in the rating schedule.  
The Board must evaluate the veteran's claim for an increased 
rating from the effective date of the new criteria under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to the veteran, if indeed one is 
more favorable than the other.  In this case, one version is 
not more favorable than the other version to the veteran.  

By letter dated in October 2002, the veteran and her 
representative were advised of the change in the applicable 
rating criteria and she was given copies of the new rating 
criteria.  They were given an opportunity to submit 
additional evidence or argument on the issue.  In November 
2002, the veteran submitted a letter with attached documents.  
The documents were duplicates of evidence already in the 
claims file.  In her statement, the veteran asserted that her 
skin condition was worse "due to eligible benefits not 
received - such as vocational rehabilitation, finding 
suitable employment, lack of nutrient support, etc."  She 
requested, and subsequently received, a VA examination.  

Under the old Diagnostic Code criteria, the veteran's acne 
vulgaris of the face is evaluated as eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Eczema 
which is productive of slight, if any, exfoliation, exudation 
or itching on a non-exposed or small area, is rated as non-
compensable, while eczema producing exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  Eczema with constant exudation 
or itching, extensive lesions or marked disfigurement 
warrants a 30 percent rating, while eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warrants 
a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Under the new rating criteria, acne is rated under Diagnostic 
Code 7828.  Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrant a non-compensable 
rating.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck warrants a 10 
percent rating.  Deep acne (deep inflamed nodules and pus- 
filled cysts) affecting 40 percent or more of the face and 
neck warrants a 30 percent rating.  Acne may also be rated as 
disfigurement of the head, face or neck (DC 7800) or scars 
(Diagnostic Code 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7828. 

In August 2005, the veteran testified at a Board hearing 
before the undersigned.  She related that she was not on 
medication for her skin disorder and had experienced 
gastrointestinal problems.  

Thereafter, the veteran was afforded a VA examination in 
March 2006.  A complete review of the claims file was noted 
by the examiner.  At that time, the veteran noted that she 
didn't break out often, and a history of intermittent 
treatment was noted.  Though, she also noted that she had not 
used anything for her acne in years, and she denied any 
prescribed medications for her acne.  She said that her 
course of treatment involved the use of Neutrogena and 
Noxzema.  She stated that her problem areas were the right 
and left sides of her face, on the chin and cheeks.  She 
denied crusting, swelling, or cystic lesions.  She also 
denied problems on other areas of her body, although a 
dermatologic evaluation from November 1999 noted acne on her 
upper back, arms, chest, and legs.  The veteran described 
symptoms of infrequent outbreaks of red bumps that progressed 
to whiteheads which progressed to blackheads.  She noted that 
those areas usually itched.  

The examiner noted that the percentage of exposed areas 
affected include an area of less than 2 percent on her face.  
She had approximately 10 small (3 mm) hyperpigmented maculae 
on the lower aspect of her right and left cheeks.  A few 
hyperpigmented maculae were also noted in her temporal 
region.  The percentage of the entire body affected was less 
than 3 percent.  There was no evidence of ulceration, 
exfoliation, or crusting, and no cystic lesions were found.  
No evidence of systemic or nervous manifestation was found, 
and the lesions present were not exceptionally repugnant.  
There was no adherence of the lesions to the underlying 
tissue to suggest scarring.  She did not exhibit any 
increased sensitivity to touch.  There was no evidence of 
keloid formations.  The veteran had not been treated with 
steroids or immunosuppressive drugs.  At the time of the 
examination, her acne was not active.  Instead, it exhibited 
post-inflammatory hyperpigmented changes of the skin as a 
residual of previous sites of acne involvement, which were 
scarce.  Based upon these factors, the examiner described her 
acne as superficial.  

The diagnosis was acne vulgaris.  The examiner stated that 
the veteran's acne was not manifested by exudation or 
constant itching.  She did not scratch during the 
examination.  The veteran did not have any weeping or 
draining lesions.  She did not have any cystic lesions.  No 
comedones were observed.  There were no excessive or 
extensive lesions, and no marked disfigurement.  As noted, no 
systemic or nervous manifestations were observed, and less 
than 3 percent of the entire body was affected, with less 
than 2 percent of her face affected.  The examiner stated 
that systemic therapy was not required, nor was the use of 
immunosuppressive drugs.  The course of the disorder had been 
intermittent during the previous 12 months.  

Thereafter, medical records were obtained from Dr. R.G.T., 
M.D.  One record noted treatment for skin on the veteran's 
feet, which was getting hard.  A persistent rash under the 
veteran's breast was noted in February 2006, but acne 
vulgaris was not noted.

The medical evidence of record does not show constant 
exudation or itching, extensive lesions or marked 
disfigurement associated with the service-connected acne 
vulgaris of the face.  The March 1995 VA examination revealed 
acne all over the face with some post-inflammatory 
hyperpigmentation, macular post-inflammatory hyperpigmented 
areas over the anterior and posterior trunk, arms, and legs, 
some of which were slightly nodular, some macular with post-
inflammatory pigmentation.  One new erythematous lesion over 
the left thigh that was erythematous and had evidence of 
stretch marks.  There were multiple stria over the upper 
thighs and buttocks.  The March and May 1995 private medical 
reports showed papular comedonal type acne over the face.  
The November 1999 VA examination report noted only that the 
occasional lesion showed some crusting.  The March 2006 VA 
examiner stated that that the veteran's acne was not 
manifested by exudation, constant itching, excessive or 
extensive lesions, or marked disfigurement.  The evidence 
demonstrates that the veteran has not had itching or evidence 
of constant exudation, extensive lesions or marked 
disfigurement, the preponderance of the evidence is against a 
higher rating than 10 percent under Diagnostic Code 7806.

The medical evidence does not support a rating in excess of 
10 percent for acne vulgaris under the new rating criteria of 
Diagnostic Code 7828.  There are no clinical findings of deep 
acne manifested by deep inflamed nodules and pus-filled 
cysts, affecting 40 percent or more of the face and neck 
which would warrant a 30 percent rating under Diagnostic Code 
7828.  The most recent examination noted only superficial 
acne covering significantly less of the veteran's body.

Because the veteran's service-connected skin disorder is on 
her face, the Board has considered whether it might be more 
appropriately evaluated under Diagnostic Code 7800, which is 
for rating disfiguring scars of the head, face or neck.  
Under the old criteria of Diagnostic Code 7800, slight 
disfiguring scars of the head, face or neck are evaluated as 
non-compensably disabling.  Moderate disfiguring scars of the 
head, face or neck are evaluated as 10 percent disabling.  
Severe disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, are evaluated as 30 percent 
disabling.  Disfiguring scars of the head, face or neck which 
involve complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement are evaluated as 50 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  The note following 
Diagnostic Code 7800 provides that where in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating under 
Diagnostic Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  In 
this case, no scarring was noted on the most recent VA 
examination.

The veteran does not have severe disfiguring scars of the 
head, face or neck.  She does not have any deformity of the 
eyelids, lips, or auricles.  She essentially has superficial 
acne manifested by hyperpigmented macules and occasional 
papular lesions.

Under the new criteria of Diagnostic Code 7800, disfigurement 
of the head, face or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheek, lips), or; with 
two or three characteristics of disfigurement warrants a 30 
percent rating.  Note 1 to Code 7800 lists the eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118: (1) scar 5 or more inches (13 or more cm.) in 
length; (2) scar at least one- quarter inch (0.6 cm.) wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

However, the veteran's records are negative for any of these 
features.  Although the veteran has hypo-or hyper-pigmented 
areas, the record does not reflect that the areas exceed six 
square inches.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, the Court has 
held that, where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Disfigurement is a criterion for evaluation under 
both Diagnostic Code 7800 and Diagnostic Code 7806.  
Accordingly, the veteran may not receive separate ratings 
under those codes.  Furthermore, the competent evidence shows 
that the veteran's acne is not disfiguring.  Without 
disfigurement, Diagnostic Code 7800, under either the old or 
new criteria, is not for application.  The hyperpigmentation 
of the skin is not a criterion for evaluating the disability 
as more disabling in the absence of disfigurement.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison.  In this 
case, the appeal has spanned over a decade.  The evidence of 
records spans over a decade.  There has been more than ample 
opportunity for the examination reports to reflect the 
severity of the veteran's skin disorder over time.  In 
addition, the veteran has been provided more than ample 
opportunity to submit evidence over this lengthy time span.  

In sum, there is no basis for the assignment of a disability 
evaluation in excess of 10 percent under any applicable 
diagnostic codes.  In determining whether a higher rating is 
warranted for service-connected disability, VA must determine 
whether the evidence supports the veteran's claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the preponderance of the evidence is against a 
rating in excess of 10 percent.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, anxiety, and depression, is denied.

Entitlement to an increased rating for acne vulgaris of the 
face is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


